IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0700
                            Filed November 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRIAN NATHANIEL SMITH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Annette L.

Boehlje, District Associate Judge.



      Defendant appeals his sentence for willful injury causing bodily injury and

assault. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Brian Smith was convicted of two counts of willful injury causing bodily

injury and one count of assault, in violation of Iowa Code sections 708.1,

708.2(2), and 708.4(2) (2015). He was sentenced to two indeterminate terms of

incarceration not to exceed five years for the willful injury convictions and thirty

days in jail for the assault conviction, with all sentences to run concurrent with

each other.

       On appeal, Smith argues the district court abused its discretion in not

granting his request for suspended sentences.        “Sentencing decisions of the

district court are cloaked with a strong presumption in their favor.”       State v.

Thomas, 547 N.W.2d 223, 225 (Iowa 1996). Where the defendant does not

assert the “sentence is outside statutory limits, the sentence will be set aside only

for an abuse of discretion.” Id. “An abuse of discretion is found only when the

sentencing court exercises its discretion on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” Id.       The defendant bears a

heavy burden in establishing the district court abused its sentencing discretion.

See State v. Harris, 528 N.W.2d 133, 135 (Iowa Ct. App. 1994).

       Other than mere disagreement with the sentencing court’s decision, Smith

does not identify the alleged abuse of discretion. We find none. The district

court recognized it had the discretion to select among several sentencing

options, considered only relevant factors in imposing sentencing—in particular,

the   defendant’s extensive     criminal history—and      did   not   consider any

impermissible factors in imposing sentence. We thus affirm Smith’s sentences.

See, e.g., State v. Childs, No. 14-1950, 2016 WL 1130283, at *1 (Iowa Ct. App.
                                         3
A.K. Marsh. 23, 2016) (affirming challenge to sentence where defendant merely

disagreed with the sentence); State v. Pena, No. 15-0988, 2016 WL 1133807, at

*1 (Iowa Ct. App. Mar. 23, 2016) (stating “mere disagreement with the sentence

imposed, without more, is insufficient to establish an abuse of discretion”).

       AFFIRMED.